Citation Nr: 1034679	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction has since been returned to the RO in 
Nashville, Tennessee.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.

FINDINGS OF FACT

The Veteran does not have a diagnosed sleep disorder.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the instant case, VA provided the Veteran with proper VCAA 
notice in June 2005, which included the criteria for establishing 
service connection and which was sent prior to the initial 
adjudication of the Veteran's claim.  

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  The Veteran's service and VA 
treatment records have been obtained, and the Veteran has not 
identified any records as relevant that have not been obtained.  
However, the Veteran was not provided with a VA examination in 
conjunction with his sleep disorder service connection claim, as 
VA's duty to provide an examination is not triggered in the 
absence of medical evidence of a current diagnosis of the claimed 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran was also offered the opportunity to testify at a hearing 
before the Board, but he declined.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Service Connection Claim

The Veteran contends that he has a current sleep disorder 
secondary to a service-related psychiatric disorder, claimed as 
PTSD.  Specifically, he reports that due to the nightmares that 
are symptoms of his PTSD, he has difficulty sleeping and 
purposefully sleeps as little as possible.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records fail to reflect any 
reference to a sleep impairment or diagnosed sleep disorder.  
Similarly, the Veteran's post-service treatment records fail to 
reflect any diagnosed sleep disorder, separate and apart from the 
Veteran's sleep impairment that is a symptom of his diagnosed 
PTSD.

The Board acknowledges the Veteran's assertions that his PTSD 
produces a sleep impairment, thereby entitling him to service 
connection for a sleep disorder as secondary to his PTSD (should 
it be service-connected).  Indeed, sleep impairment is a 
recognized symptom of PTSD, as reflected by VA rating criteria 
noting chronic sleep impairment as one of the symptoms considered 
when assigning disability ratings.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).   However, to warrant service 
connection for a sleep disorder, the threshold inquiry is whether 
the evidence of record reflects that the Veteran is currently 
diagnosed with his claimed condition.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (holding that in the absence of proof 
of a present disability, there can be no valid claim).  Moreover, 
while the Veteran, as a lay person, is competent to report his 
sleep impairment, see Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required), he is not competent to provide a medical diagnosis of 
a chronic sleep disorder, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons, such as the 
Veteran, are not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or medical 
causation), and there is no such diagnosis of record. 

As the evidence of record fails to reflect that the Veteran has 
been diagnosed with a sleep disorder, as a distinct clinical 
entity, a basis for granting service connection for the Veteran's 
claimed disability has not been presented, and the Veteran's 
appeal of this issue is therefore denied.
 

ORDER

Entitlement to service connection for a sleep disorder is denied.  


REMAND

The Board finds that further evidentiary development is warranted 
before the Veteran's service connection claim for an acquired 
psychiatric disorder, claimed as PTSD, may be adjudicated on its 
merits.   

The Veteran contends that he developed PTSD as the result of his 
in-service experiences.  Specifically, he reports that he was 
disturbed by the deaths of two Marines who were killed in action.  
Although not present at the time of their death, apparently, 
these persons were among the Marine Brigade transported to the 
Middle East aboard the Navy ship on which the Veteran served, who 
were later killed in action.   

The Veteran has also reported that between March and May of 2003, 
the U.S.S. Ponce received a General Quarters alert for incoming 
scud missiles three times in one day.  The Veteran reports that 
he was asleep when the alert was received, after which he put on 
his gas mask and went to his battle station.  The Veteran 
recounts that one of his fellow service members did not have his 
gas mask, and the Veteran therefore went to retrieve it for him 
and while doing so, he fell and dislodged his gas mask, making 
him fear for his life.  Research requests submitted by the RO 
revealed that the deck logs of the U.S.S. Ponce reflect that in 
on March 20, 2003, General Quarters was set on two different 
occasions.  The first when the U.S.S. Ponce prepared to launch 
missiles, and the second in response to a reported Scud missile 
attack in the vicinity of the ship, which never materialized.  

As the Veteran's reported PTSD stressors arguably involve hostile 
military action, the newly revised provisions of 38 C.F.R. 
§ 3.304(f)(3) have alleviated the requirement that the Veteran's 
stressors be confirmed by corroborative research.  See 38 C.F.R. 
§ 3.304(f)(3) (Supp. 2010) (stating that credible supporting 
evidence that a claimed in-service PTSD stressor occurred may be 
established through credible lay testimony alone if the in-
service stressor involves fear of hostile military or terrorist 
activity).  

The Veteran's recent VA treatment records reflect assessments of 
PTSD in December 2007 and October 2008, although the diagnosing 
medical treatment providers did not specifically relate the 
Veteran's PTSD to his reported in-service stressors. 

Given the evidence of record reflecting a current diagnosis of 
PTSD and the Veteran's reported PTSD stressors, the Board 
concludes that the Veteran should be afforded a VA examination 
and medical opinion to determine if the Veteran has a diagnosis 
of PTSD or any other acquired psychiatric disorder pursuant to 
the criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM- IV) that is attributable to 
service.  

The Board further notes that while the newly revised PTSD 
regulations allow credible lay evidence to establish the 
occurrence of a claimed stressor involving hostile military 
forces if the stressor is consistent with the circumstances of 
the Veteran's service, the new regulations require a VA 
psychiatrist or psychologist must determine both that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  Id.  
Accordingly, the examiner should specifically address whether the 
Veteran's reported stressors are sufficient to cause his PTSD 
symptoms and whether his PTSD may be related to those stressors.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from November 2008 to the 
present.

2.  Next, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
diagnosed acquired psychiatric disorder, to 
include PTSD.  

The examiner should be provided with a copy 
of the claims folder which should be 
reviewed, including the Veteran's PTSD 
diagnosis reflected in his VA treatment 
records and the Veteran's reported PTSD 
stressors.

The examiner is then asked to opine whether 
it is as likely as not that any currently-
diagnosed acquired psychiatric  disorder, to 
include PTSD, had its onset in service or if 
PTSD is diagnosed, if it is related to the 
Veteran's reported in-service stressful 
experiences.  The examiner should opine 
whether the Veteran's reported stressors are 
sufficient to cause his symptoms, as well as 
whether any PTSD diagnosis is related to his 
reported stressors.

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

3.  When the requested development has been 
completed, the Veteran's acquired psychiatric 
disorder service connection claim (claimed as 
PTSD) should be readjudicated.  If the claim 
remains denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.  Thereafter, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


